NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-NOV-2022
                                            09:22 AM
                                            Dkt. 30 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


 CITY AND COUNTY OF HONOLULU AND HONOLULU BOARD OF WATER SUPPLY,
    Plaintiffs-Appellees, v. SUNOCO LP; ALOHA PETROLEUM, LTD.;
            ALOHA PETROLEUM LLC; EXXON MOBIL CORPORATION;
    EXXONMOBIL OIL CORPORATION; ROYAL DUTCH SHELL OIL PRODUCTS
   COMPANY; SHELL OIL PRODUCTS COMPANY LLC; BHP GROUP LIMITED;
     BHP GROUP PLC; BP AMERICA INC.; MARATHON PETROLEUM CORP.;
        CONOCOPHILLIPS; CONOCOPHILLIPS COMPANY; PHILLIPS 66;
      PHILLIPS 66 COMPANY; AND DOES 1 through 100, inclusive,
    Defendants-Appellees, and CHEVRON CORP.; CHEVRON USA INC.,
                        Defendants-Appellants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CASE NO. 1CCV200000380)


 ORDER DENYING MOTION TO CONSOLIDATE AND FOR DISMISSAL OF APPEAL
     (By: Nakasone, Presiding Judge, McCullen and Chan, JJ.)
          Upon consideration of Defendants-Appellants Chevron
Corporation and Chevron USA Inc.'s (collectively, Chevron)
November 9, 2022 Unopposed Motion to Consolidate Appeals, filed
in CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX (Motions to Consolidate),
the papers in support, and the record in case numbers CAAP-22-
0000135 and CAAP-XX-XXXXXXX, it appears that:
          (1) Chevron seeks to consolidate the appeals in case
numbers CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX;
          (2) In case number CAAP-XX-XXXXXXX, Chevron appeals
from the Circuit Court of the First Circuit's February 15, 2022
Order Denying Chevron Defendants' Special Motion to Strike and/or
Dismiss the Complaint Pursuant to California's Anti-SLAPP Law
(Denial Order);
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

           (3) The court has already determined that it has
appellate jurisdiction in CAAP-XX-XXXXXXX over part, but not all,
of the appeal from the Denial Order, pursuant to the collateral
order doctrine.     See CAAP-XX-XXXXXXX docket 31;
           (4) In case number CAAP-XX-XXXXXXX, Chevron also
appeals from the Denial Order;
           (5) Chevron filed the notice of appeal in CAAP-22-
0000428 on July 5, 2022, more than thirty days after entry of the
Denial Order, and the record does not indicate Chevron received
an extension of time to appeal under Hawai i Rules of Appellate
Procedure (HRAP) Rule 4(a)(4) or that the deadline was otherwise
tolled by a timely-filed post-judgment motion under HRAP
Rule 4(a)(3).     Therefore, the notice of appeal in CAAP-XX-XXXXXXX
was untimely filed under HRAP Rule 4(a)(1);
           (6) "As a general rule, compliance with the requirement
of timely filing a notice of appeal is jurisdictional, and we
must dismiss an appeal on our motion if we lack jurisdiction."
Grattafiori v. State, 79 Hawaii 10, 13, 897 P.2d 937, 940 (1995)
(quotation marks & citations omitted); HRAP Rule 4(a)(4).        Thus,
we must dismiss the appeal in CAAP-XX-XXXXXXX as untimely.
           Therefore, IT IS HEREBY ORDERED that the appeal in case
number CAAP-XX-XXXXXXX is dismissed, and all pending motions in
CAAP-XX-XXXXXXX are dismissed as moot.
           IT IS FURTHER ORDERED that the Motion to Consolidate
filed in CAAP-XX-XXXXXXX is denied as moot.
           IT IS FURTHER ORDERED that the appellate clerk shall
file this order in case numbers CAAP-XX-XXXXXXX and CAAP-22-
0000428.
           DATED:    Honolulu, Hawai i, November 30, 2022.

                                       /s/ Karen T. Nakasone
                                       Presiding Judge

                                       /s/ Sonja M.P. McCullen
                                       Associate Judge

                                       /s/ Derrick H.M. Chan
                                       Associate Judge




                                   2